CANBY, Circuit Judge,
joined by THOMPSON, Circuit Judge, concurring in the judgment:
I agree with the result reached by the majority, but write separately to emphasize a crucial aspect of this ease. At oral argument, Fisher’s counsel expressly disavowed any claim, that Fisher was persecuted or feared persecution on account of her gender, or that persecution of women could constitute persecution “on account of ... membership in a particular social group ” within the meaning of 8 U.S.C. § 1101(a)(42)(A).
This essential fact must be taken into consideration in assessing Judge Wallace’s majority opinion. There is no issue of gender *966discrimination before our en banc court. The majority opinion should not be read as establishing that enforcement of criminal laws against women, or the infliction of suffering upon women, because they are women cannot constitute persecution under the Act. All that properly can be said is that the enforcement of criminal laws against Fisher because she is a woman does not, on this record, constitute persecution on grounds of religion or ■political belief — the only two grounds urged by Fisher.
Judge Wallace’s opinion convincingly demonstrates that substantial evidence supports the Board’s finding that Fisher was not persecuted, and did not have a well-founded fear of persecution, on account of her two asserted grounds of religion or political belief. I do not join the opinion, however, because it may too easily be misinterpreted as deciding, without briefing or argument, the important claim that it concedes Fisher did not raise: whether persecution of women because they are women is a ground for asylum under the Act.
There are several statements in Judge Wallace’s majority opinion that could be misinterpreted as foreclosing the possibility that persecution of women on account of their gender presents a ground of asylum under the Act. Two of the clearest follow:
Because Fisher has demonstrated only discrimination on account of her sex, not persecution on account of her religious or political beliefs, she has failed to carry her burden under Ghaly. Persecution on account of sex is not included as a category allowing relief under section 101(a)(42)(A) of the Act.
79 F.3d at 963. Again, in a similar vein, the opinion states:
A law permitting the mere detention, arrest, or even imprisonment of a woman who does not wear the chador in Iran does not constitute persecution any more than it would if the same law existed in the United States. Persecution requires the government actor to inflict suffering on account of an individual’s religious or political beliefs, race, nationality, or membership in a particular social group.
79 F.3d at 962.
These passages may be read as ruling on an issue of law that is not before us. Whether persecution directed at women constitutes persecution “on account of ... membership in a particular social group” within the meaning of section 1101(a)(42)(A) is an arguable point,1 but it has not been argued or briefed in this case. The issue is not before us. Presumably these gratuitous statements on the merits of the question are dicta, but they should be left unsaid.
Nor can I embrace the majority opinion’s treatment of a quotation from Abedini v. INS, 971 F.2d 188 (9th Cir.1992). Abedini ruled that persecution was not established by showing a possibility of “prosecution for an act deemed criminal in Iranian society, which is made applicable to all people in the country.” Id. at 191. The majority opinion substitutes “all [women]” for “all people,” 79 F.3d at 966, implying that there is no material difference between the two classes. Again, any implication that laws targeting women are no different from laws generally applicable to everyone must be dictum, but we should not express a view on the subject until it is briefed and argued to us in a case that turns on the point.
The case before us is a simple one when we restrict ourselves to the arguments properly before us. Fisher contends that Iranian authorities persecuted her, and she fears future persecution, on account of her religion or her political beliefs. She did not establish persecution, or a well-founded fear of persecution, on either of those grounds. No more need be said regarding the merits of her asylum claim. I agree that the immigration judge’s denial of voluntary departure was not arbitrary or capricious. I therefore concur in the denial of Fisher’s petition for review.

. See, e.g., Matter of Acosta, 19 I & N Dec. 211 (BIA 1985), defining the term "particular social group” as "a group of persons all of whom share a common, immutable characteristic” and opining that “[t]he shared characteristic might be an innate one such as sex, color, or kinship ties... Id. at 233 (emphasis added). See also Fatin v. INS, 12 F.3d 1233, 1240 (3d Cir.1993) (petitioner who establishes fear of persecution in Iran because she is a woman has identified a requisite "particular social group” for purposes of asylum).